Citation Nr: 0406460	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  03-11 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include as due to ionizing radiation exposure.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran had active service from August 1962 to August 
1965.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

The Board has determined that additional development is 
required in this case prior to any final appellate review.  
Accordingly, this appeal is remanded to the RO via the 
Appeals Management Center in Washington, D.C.  VA will notify 
the veteran if further action is required on his part. 


REMAND

After a preliminary review of the claims file, the Board 
observes that the veteran is currently diagnosed with several 
respiratory disorders, and that his service medical records 
reveal treatment for a three-week respiratory infection (but 
also reveal normal clinical findings at the time of his 
discharge).  There is a January 2001 private medical opinion 
of record from M. Scott, M.D., that links currently diagnosed 
pulmonary fibrosis and ventilatory defect to in-service 
radiation exposure.  In this report, Dr. Scott stated that he 
considered a thorough history of the veteran in reaching the 
conclusion that the veteran was exposed to radiation in 
service.  The Board observes, however, that the service 
department has stated that it has no documented record of 
radiation exposure pertaining to the veteran, and the claims 
file similarly does not contain other information confirming 
radiation exposure during service.  Dr. Scott does not 
provide a detailed discussion of the basis for or the 
evidence considered in arriving at his conclusion.  Thus, it 
appears that the opinion is based on the veteran's history 
and not on an accurate consideration of documentation in the 
claims file.  There is no competent medical evidence of 
record that, based on consideration of an accurate history, 
addresses the existence of a causal relationship between any 
of the veteran's currently-diagnosed respiratory disorders 
and his period of active service.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the evidence is necessary prior 
to any final appellate review.  Accordingly, this claim is 
REMANDED for the following:

1.  The claims file should be reviewed in 
order to ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed for the claim, consistent with 
all governing legal authority.

2.  In any case, the veteran should be 
contacted and asked to provide and/or 
identify any additional record(s) of his 
treatment for respiratory disorders from 
the time of his discharge from service to 
the present.  If the veteran provides 
proper identifying information, then all 
necessary attempts to obtain these 
medical records should be undertaken, and 
any records received should be associated 
with the claims file.  The veteran should 
also be advised that the submission of 
his written statement, or the written 
statement(s) of others who have observed 
his symptoms from the time of his 
discharge from service to the present, 
would also be helpful to his claim.

3.  The veteran should be asked to 
provide a detailed written statement 
concerning his potential exposure to 
contaminants both during and after 
service, to include a possible history of 
exposure to radiation, exposure to 
asbestos, participation in sandblasting 
activities, and employment as a heating 
and cooling technician, as well as any 
other likely exposure.

4.  Dr. Scott should be contacted and 
asked to provide, in reference to his 
January 2001 opinion, a written statement 
concerning the reasons for which he 
concluded that the veteran was exposed to 
radiation in service, to include the 
identification of any service (or other) 
records he relied upon in reaching this 
decision.  Dr. Scott should otherwise be 
invited to present additional clarifying 
comments as to the nature and etiology of 
the veteran's existing respiratory 
disabilities.

5.  After the development requested in 
paragraphs 1 through 4 has been 
completed, to the extent possible, the 
veteran should then be scheduled for a VA 
respiratory examination in order to 
determine the nature and etiology of all 
current respiratory disorders.  The 
claims file must be provided to the 
examiner for review in conjunction with 
this examination.  After a review of the 
record, especially of official 
information pertaining to the veteran's 
possible exposure to radiation in 
service, to include his military 
occupational specialty as an air defense 
missile crewman, as well as of his 
possible exposure to other contaminants 
after service, the examiner is asked to 
provide a written opinion as to whether 
it is at least as likely as not (i.e., a 
50 percent likelihood or greater) that 
each currently diagnosed respiratory 
disorder is related to the respiratory 
symptomatology noted in service, or to 
radiation exposure in service.  The 
rationale for all conclusions reached 
should be provided.

6.  When all of the development requested 
above has been satisfactorily completed, 
the RO should readjudicate the claim of 
entitlement to service connection for a 
respiratory disorder, under all 
potentially applicable theories of 
entitlement.  If the benefit sought on 
appeal is not granted in its entirety, 
then the veteran and his representative 
should be furnished with a supplemental 
statement of the case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
appellant, however, until he is so notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


